Citation Nr: 0018421	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  95-29 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a right kidney 
disorder. 

2.  Entitlement to service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1963 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which found that no new and material evidence 
had been submitted to reopen the veteran's claim for service 
connection for a right kidney disorder and, in addition, 
denied the veteran's claim for service connection for a back 
disability. 

In a December 16, 1997, decision, the Board, in pertinent 
part, found that the veteran had not submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for a right kidney disorder, and accordingly 
denied reopening that claim.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).

In September 1998, counsel for the appellant and VA filed a 
"Joint Motion to Vacate and Remand, In Part, And For a Stay 
of Proceedings" pending a ruling on the motion.  In that 
motion, it was requested that the Court find that new and 
material evidence had been submitted to reopen the veteran's 
claim of entitlement to service connection for a right kidney 
disorder, and accordingly reopen the veteran's claim.  By 
that motion, the Board would then consider the veteran's 
claim on the merits.  In September 1998, the Court granted 
the appellant's joint motion and vacated the December 16, 
1997 Board decision as to the claim for service connection 
for a right kidney disorder.  The claim for service 
connection for a right kidney disorder was remanded to the 
Board for an adjudication on the merits.  The Court, in a 
September 1998 Order, granted the motion. On remand from the 
Court, the Board determined that since the RO had not 
adjudicated the veteran's claim of entitlement to service 
connection for a right kidney disorder on the merits since 
its last final denial of that claim in August 1976, that it 
must review the veteran's claim prior to the Board's 
adjudication of the claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, in January 1999, 
the veteran's claim of entitlement to service connection for 
a right kidney disorder was remanded by the Board to the RO 
for additional development, including a VA examination and a 
determination of the veteran's claim on the merits.  

Concerning the veteran's claim for service connection for a 
back disorder, the Board remanded this claim to the RO in 
December 1997 for additional development, including the 
acquisition of possible pertinent private medical reports.  
The requested development with respect to the claim for 
service connection for a back disorder has been completed and 
the case is ready for final appellate review.  

Finally, during a September 1997 hearing before the 
undersigned Board member, the veteran raised the issue of 
entitlement to service connection for a left kidney disorder.  
As this issue has not been properly developed for appellate 
review, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Congenital agenesis involving the right kidney, also 
assessed as hypoplasia, did not sustain superimposed injury 
in service.  

2.  The claim for service connection for a low back disorder 
is not supported by cognizable evidence demonstrating that 
the claim is plausible or capable of substantiation. 



CONCLUSIONS OF LAW

1.  A right kidney disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.306, 4.9 (1999); O.G.C. Precedent 82-90 
(July 18, 1990).

2.  The claim for service connection for a low back disorder 
is not well-grounded. 38 U.S.C.A. § 5107(a)(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim for service 
connection for a right kidney disorder is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).


I.  Right Kidney Disorder

Under the law, service connection may be granted for 
disability which is incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.

The veteran contends that he presently has chronic disability 
referable to his right kidney which is traceable to trauma to 
his right flank sustained in service.  He asserts that the 
trauma was sustained when he intervened in a racial 
altercation in the base mess hall and fell against "a big 
pot", striking his back, in response to which he several days 
later developed urinary problems and was admitted to a 
service dispensary.  In this regard, service medical records 
reflect that when he was examined for service entrance 
purposes in March 1963, the veteran's genitourinary system 
was clinically evaluated as normal.  Thereafter, over an 
approximately 10 day duration extending into mid-September 
1963, the veteran on two occasions presented with complaints 
including chills, urinary frequency and flank pain on the 
left.  Coincident with his admission at a service facility, 
initial treatment included the prescription of antibiotics in 
response to an apparent staph infection.  Thereafter, an 
intravenous pyelogram (IVP) administered in late September 
1963 revealed findings to include "no visualization of the 
right kidney or collecting system" and some enlargement 
("dilatation") of the calyces on the left.  The 
hospitalization diagnosis was chronic pyelonephritis which 
did into exist prior to service.

In apparently early October 1963, the veteran was referred to 
the Urology Service of another military facility (U.S. Naval 
Hospital, Portsmouth, Virginia).  On physical examination the 
veteran was free of flank tenderness.  There was "no growth" 
on pertinent laboratory study performed in conjunction with a 
urinalysis.  A retrograde pyelogram revealed "agenesis" 
relative to the right ureter "with no kidney visualized".  
Based on the foregoing, it was determined that the veteran 
did not have the pyelonephritis assessed in conjunction with 
his previous admission and, without evidence of infection, 
the veteran was discharged to full duty.  The diagnosis was 
"congenital" abnormality involving the right kidney and 
ureter.

In December 1963, the veteran complained of right upper 
quadrant pain.  Owing to the veteran's October 1963 
assessment as having "agenesis" of the right kidney, it was 
thought that his right upper quadrant pain was not of renal 
origin.  The pertinent impression was agenesis of the right 
kidney.

In mid-January 1964, the veteran was admitted to the United 
States Naval Hospital in Rota, Spain, for a urologic 
evaluation, apparently in response to his complaint of 
experiencing abdominal pain.  An excretory urogram revealed 
"non-function of the right kidney".  The findings on 
bilateral retrograde pyelograms included "a hypoplastic right 
kidney".  Related surgical intervention was thought 
unnecessary since no infection was traceable to such site.  
The final diagnosis was hypoplasia of the right kidney, which 
existed prior to service.  

Subsequent to service, on pertinent X-ray examination 
performed by VA in early May 1993, the findings included no 
kidney being "visualized on the right side" which, if there 
was no history of surgery, was thought to possibly be an 
"agenesis of the right kidney or less likely a nonfunctioning 
right kidney."  On a renal sonogram accomplished by VA in May 
1993, the veteran's right kidney was not visualized; the 
impressions were "[m]ost likely agenesis of right kidney" and 
a "[s]omewhat hypertrophic left kidney".  Several months 
later, when he was examined by VA in September 1993, the 
veteran indicated that he had been hospitalized in service 
"in the 1964 to 1965 time frame" in response to "a contused 
right kidney" sustained in a fall, in which he injured his 
lower back, on a wet floor in the mess hall.  The pertinent 
examination diagnosis was nonfunctioning right kidney.  

An August 1995 statement from Alfred L. Lapin, M.D., reflects 
that he initially saw the veteran in July 1995, at which time 
the veteran related "a full history of his past genitourinary 
complaints".  The related history included that the veteran 
had sustained "trauma" to his right flank when he "tripped in 
the galley" and injured "his right back", and that, on 
admission to a service dispensary, he was "found to have poor 
function of the right kidney".  The veteran further related 
that he had had a "cytoscopy at that time and was told that 
his kidney was not functioning properly but was told that 
surgery was not an option."  Dr. Lapin opined that it "was 
highly likely that [the veteran had] sustained renal trauma 
at the time of his injury in 1963".  He further indicated 
that "[a]lthough no significant follow-up or advise [sic] was 
given at that time, it is apparent that over the years, the 
right kidney [had] decreased in function" and that such 
kidney was then "probably non-functioning".  Dr. Lapin 
concluded by asserting that "It was [his] opinion that the 
possibility of trauma being the cause of his loss of his 
right kidney must be considered a strong possibility."

Most recently, when the veteran was examined by VA in April 
1999, the veteran indicated that he had sustained trauma to 
his back in 1963 in service.  The related examination 
diagnosis was "[n]onfunctioning right kidney", for which the 
etiology was "unclear".  In a June 1999 addendum, the VA 
examiner, based on factors including evidence of hypertrophy 
involving the left kidney (presumably the dilatation of the 
calyces on the left revealed on the September 1963 IVP) and 
acknowledging that trauma may precipitate atrophy and 
nonfunction of a renal unit, indicated that the record 
suggested "pre-existent and/or congenital absence of the 
right kidney" along with compensatory hypertrophy on the 
left.  

In a rating decision entered in August 1976, VA denied 
service connection for a right kidney disorder.  Following 
pertinent notice to the veteran later that same month, a 
Notice of Disagreement was not received within the subsequent 
year and, thus, the August 1976 rating denial became final.  
38 U.S.C.A. § 7105 (West 1991). 
If new and material evidence is submitted, a previously 
denied claim must be reopened.  38 U.S.C.A. § 5108 (West 
1991).  Although an aspect of a rating decision entered by 
the RO in July 1999 denoted the non-submission of related new 
and material evidence, the Board is satisfied that evidence 
of such character, in accordance with 38 C.F.R. § 3.156(a) 
(1999), to include the August 1995 item from Dr. Lapin 
addressed above, has recently been submitted.  The veteran's 
claim for service connection for a right kidney disorder is, 
therefore, reopened.  Further, the Board is satisfied, in 
accordance with the pertinent discussion by the Court in 
Winters v. West, 12 Vet. App. 203, 206-207 (1999), that the 
reopened claim is well grounded.  Given the foregoing, then, 
the Board's consideration of the veteran's (reopened) claim 
for service connection for a right kidney disorder will 
proceed hereinbelow on a de novo basis.    

In considering the veteran's claim for service connection for 
a right kidney disorder, the Board has taken great pains to 
accurately advance his related contentions, set forth above, 
which bear on a fall sustained in a mess hall in which he 
asserts having sustained trauma to his right flank and, 
presumably, right kidney.  The Board is, however, of the 
view, owing to the reasoning advanced hereinbelow, that 
service connection for a right kidney disorder is not in 
order.  In reaching such conclusion, the Board would 
saliently observe, in the first instance, that early in his 
service tenure (in October 1963) the veteran was assessed as 
having "agenesis" (i.e., the failure of a part to develop) 
with reference to his right ureter, representative of a 
"congenital" abnormality involving such ureter and kidney 
(ignoring, for the moment, the ostensible equivocation by the 
April 1999 VA examiner relative to the congenital absence of 
the veteran's right kidney).  A congenital defect, 
significantly, is not a disability within the purview of 
applicable legislation providing for VA compensation 
benefits.  See 38 C.F.R. § 4.9.  In a medical context, a 
"defect" is an imperfection, failure or absence.  O.G.C. 
Precedent 82-90 (July 18, 1990) (citing Dorland's Illustrated 
Medical Dictionary 351 (26th Ed. 1974)).  However, while a 
congenital defect is not itself intrinsically amenable to 
service connection (in view of 38 C.F.R. § 4.9), service 
connection might nevertheless be accorded in the event such 
defect undergoes aggravation occasioned by superimposed 
trauma/"injury".  O.G.C. Precedent 82-90, supra.  

Of direct bearing on the latter consideration, the veteran, 
as noted above, asserts that he sustained trauma to his right 
flank/kidney when he fell in a service mess hall in the 
course of intervening in a racial altercation.  In this 
regard, the Board is cognizant that, in his above-cited April 
1995 statement, Dr. Lapin advanced the view that 'the 
possibility of trauma' sustained by the veteran in "the 
galley" fall as "the cause of his loss of his right kidney 
must be considered a strong possibility."  However, while 
the foregoing opinion (the purely clinical propriety of which 
the Board has no reason to question) is facially probative of 
pertinent right kidney worsening incident to the veteran's 
asserted inservice mess hall fall, it is wholly untenable 
legally owing to the following considerations:  First of all, 
the Board cannot ignore that there is no indication that Dr. 
Lapin formed the foregoing opinion on any basis other than 
that of the veteran's related (i.e., "I have taken a full 
history of [the veteran's] past genitourinary complaints.") 
history.  The Court has indicated that, to the extent an 
opinion is rendered on such basis, it lacks materiality.  See 
Elkins v. Brown, 6 Vet. App. 474, 478 (1993).  Further, there 
is no indication that Dr. Lapin, prior to rendering the 
above-addressed opinion, ever reviewed the veteran's service 
medical records, a consideration which further militates 
against the materiality of such opinion.  The foregoing 
considerations relative to the April 1995 statement submitted 
by Dr. Lapin also obtain with reference to an October 1998 
statement (reflecting, pertinently, that "it is my opinion 
that [the veteran] sustained a significant renal trauma in 
September 1963 which has caused the loss of his right 
kidney") submitted by Gerald P. Champaloux, M.D.  

Even ignoring the foregoing admonitions by the Court insofar 
as the same bear on the statements submitted by Drs. Lapin 
and Champaloux, however, the Board is heavily constrained to 
emphasize the essentially dispositive consideration that 
there is no indication that the veteran's service admissions 
in September and October 1963 in either instance transpired 
in the aftermath of (or in response to) his having sustained 
trauma of any nature (indeed, the apparently lone reference 
in his service medical records to any falling incident is not 
until November 1964, when he presented with complaint of back 
pain on the left after he "Fell" two days earlier).  To be 
sure, the Board (in an effort to resolve every conceivable 
matter of doubt in the veteran's favor) has considered the 
unlikely possibility that the reports pertaining to the 
veteran's serial admissions in September-October 1963 may 
have inadvertently omitted any reference to incipient prior 
trauma.  However, such possibility must be considered highly 
remote inasmuch as the report pertaining to the veteran's 
mid-January 1964 admission notes that "four months" earlier 
(i.e., in approximately September 1963) the veteran had 
"first [become] ill", as opposed to any notion of his having 
sustained traumatic injury at that time.  Also telling is the 
consideration that, although the veteran alleges having 
sustained right-side trauma in the mess hall fall, the 
foregoing (i.e., January 1964) admission report denotes that 
the veteran four months earlier had (as is in fact reflected 
in the September report) experienced upper abdominal pain on 
the left (versus the right in January 1964).  It also bears 
emphasis that, on the occasion of the veteran's re-
presentation in December 1963 with complaint of right upper 
quadrant pain, such pain was specifically noted, given the 
agenesis of the right kidney shown on the then recent IVP, to 
have been "unlikely...renal in origin".  In view of the 
foregoing observations and reasoning, then, the Board 
concludes that service connection for a right kidney disorder 
(assessed as nonfunctioning right kidney on the April 1999 VA 
examination), as a congenital condition in accordance with 
the superimposed injury aspect of O.G.C. Precedent 82-90, 
supra, is clearly not in order.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. § 4.9; O.G.C. Precedent 82-90.  Because the 
Board is also concluding herein that the veteran's current 
right kidney disability, nonfunctioning right kidney, is 
shown, by a preponderance of the evidence, to be a congenital 
defect, such a finding, by its very nature, rebuts the 
presumption of soundness.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In making the foregoing determination, the Board has not 
overlooked or otherwise disregarded the April 1999 VA 
examiner's apparent equivocation in the above-cited June 1999 
addendum.  The fact of the same occasions, in passing, the 
presentation of at least a hypothetical consideration of one 
of the possibilities (that bearing on preservice disablement) 
implicated in the addendum.  To reiterate, the VA examiner, 
based on factors including evidence of hypertrophy involving 
the left kidney (presumably the dilatation of the calyces on 
the left revealed on the September 1963 IVP) and 
acknowledging that trauma may precipitate atrophy and 
nonfunction of a renal unit, indicated that the record 
suggested "pre-existent" and/or congenital absence of the 
right kidney' along with compensatory hypertrophy on the 
left.  While the Board in the preceding several paragraphs 
addressed the benefit sought in this aspect of the appeal in 
the context of a congenital defect/condition, a different 
analysis inheres with respect to the possibility advanced by 
the above-cited VA examiner that the veteran's presently 
nonfunctioning right kidney might derive from "pre-
existent" right kidney disability of non-congenital origin.  
Assuming (without conceding) that such was the case, and 
conceding (merely for the sake of argument) that the standard 
bearing on ascertained preexistence set forth in 38 U.S.C.A. 
§ 1111 (West 1991) was thus satisfied, service connection on 
an aggravation basis might then inhere, in accordance with 
the pertinent provisions of 38 C.F.R. § 3.306 (1999), if such 
preexisting (non-congenital) condition increased in 
disability in service.  With respect to the latter 
possibility, however, the Board would stress that the 
clinical status of the veteran's right kidney as ascertained 
in late 1963 (nonvisualized right kidney/agenesis), fairly 
early in the veteran's service tenure, was essentially 
identical approximately three decades later, i.e., 
nonvisualization of the veteran's right kidney/"likely 
agenesis", shown on the pertinent X-ray and renal sonogram 
accomplished by VA in May 1993.  On assessing the foregoing 
consideration in conjunction with the fact that there is no 
indication that the veteran experienced any right-renal 
problem from January 1964 (and, indeed, all references to the 
right kidney prior to such time, e.g., "agenesis", 
hypoplasia, bore merely on incomplete development versus 
pathological advancement per se) through the end of his 
service tenure, the Board is well persuaded that there is no 
clinical basis for any notion of inservice aggravation, i.e., 
chronic worsening, of any (hypothetically) preexistent right 
kidney disability.  

II.  Low Back Disorder

The threshold question to be answered concerning the 
veteran's claim for service connection for a low back 
disorder is whether he has presented evidence of a well-
grounded claim, that is, one which is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); see Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  If a claimant does not submit evidence of a 
well-grounded claim, VA is under no duty to assist him in 
developing facts pertinent to such claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Service connection may be granted for disability which is 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131.

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded.  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gover, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998);  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

For the reasons set forth below, the Board finds that the 
veteran has not met his burden of submitting evidence to 
support a belief by a reasonable individual that his claim 
for service connection for a low back disorder is well-
grounded.

The veteran contends, in essence, that he has present low 
back disablement of chronic derivation which is, in addition, 
traceable to service-incurred trauma.  As to the asserted 
incident of trauma, he avers, as was set forth above, that 
the trauma was sustained when he intervened in a racial 
altercation in the base mess hall and fell against "a big 
pot", striking his back.  In this regard, in September 1963, 
the veteran presented with a one week history of low back 
pain.  There is no reference to any trauma and related 
examination was apparently not performed; he was "felt" to 
have lumbosacral strain.  In July 1964, he presented with a 
complaint of "recurrent back trouble"; he related having a 
history of urinary tract infections, and a urology consult 
was thought advisable.  In the course of such consult, 
performed several days later, the veteran proffered that his 
low back pain was related to an "irregular diet".  There was 
no pertinent assessment.

In November 1964, the veteran presented with complaint of low 
back pain on the left.  He indicated that he had fallen two 
days earlier.  Soreness in the lower thoracic region was 
ascertained on physical examination.  On presenting in March 
1965, he alluded to experiencing "back aches in [the] small 
of [his] back".  It was noted that the veteran had a long 
history of urinary tract infections and "vague low back pain 
not definitely related to [his] kidneys".  Physical 
examination of the veteran's spine revealed "no real 
tenderness" or "spasm".  The impression was "[d]oubt pain of 
organic origin."  When the veteran was examined for service 
separation purposes in May 1965, his spine was clinically 
evaluated as normal.

Subsequent to service, a 1987 statement from Alfred P. Pavot, 
M.D., reflects that the veteran had injured his back in June 
of that year when he was struck by a motor vehicle.  The 
statement further reflects that the veteran had injured his 
back at work "8-9 years" earlier, though he had recovered 
from such injury.  The pertinent diagnoses, following 
physical examination by Dr. Pavot, were sprain and facet 
syndrome involving the lumbar spine.

In September 1993, when he was examined by VA, the veteran 
related that he had injured his low back in a fall in "the 
mess hall" in service.  Findings on physical examination 
included muscle spasms, and the pertinent examination 
diagnosis was chronic lumbosacral strain.

Also of record are a number of lay statements, the earliest 
of which was received from the veteran's sister in March 
1995, which are, collectively, to the effect that the veteran 
had no back problems prior to service but that, beginning 
coincident with his return home from service, he had 
complained of experiencing back problems.  One of the 
statements from the veteran's sister, received in apparently 
early 1996, specifically reflects that she had visited the 
veteran while he was hospitalized in service in October 1963 
after he had phoned her and related that he had been 
hospitalized "because he had fallen in the mess hall".  

In a May 1996 letter, submitted by John A. Algee, M.D., the 
physician indicated that the veteran had been his patient 
"from 1965-1985", during which period the veteran was treated 
"for chronic lower back pain".  The physician indicated that 
he had initially seen the veteran on August 8, 1965.

More recently, statements dated in January 1998 and October 
1998 were received from Gerard P. Champaloux, M.D. (who was 
introduced above).  While the latter statement alone makes 
reference to the veteran's asserted fall in a mess hall in 
service, essentially only the earlier statement (i.e., that 
dated in January 1998) bears clinically on this aspect of the 
appeal.  In the earlier statement, the physician relates that 
the veteran had been his patient since 1990 and had received 
treatment for "chronic back pain" and lumbar disc herniation.

Most recently, when seen for VA outpatient treatment in 
November 1998, the veteran complained of having experienced 
low back pain for the preceding "30 years".  The assessment, 
following physical examination and apparently rendered 
without benefit of pertinent X-ray examination, was chronic 
low back pain which was "[secondary]" to degenerative joint 
disease.

In considering the veteran's claim for service connection for 
a low back disorder, the Board would respectfully reiterate 
that, while it acknowledges his assertion relative to 
sustaining inservice back trauma in the course of a fall in a 
mess hall, service medical records make no reference to such 
incident.  While the veteran is noted to have fallen (the 
circumstances thereof were not indicated) in November 1964, 
apparently only his thoracic (as opposed to lumbar) spinal 
segment was affected.  

To be sure, the record reflects that the veteran presently 
has (apparently) three assessed disabilities referable to his 
low back, each being of chronic derivation, the same being 
chronic lumbosacral strain (diagnosed on the September 1993 
VA examination), ostensibly lumbar disc disease (as reflected 
in the January 1998 statement from Dr. Champaloux), and low 
back arthritis (assessed in conjunction with outpatient 
treatment rendered the veteran by VA in November 1998).  With 
respect to the veteran's chronic lumbosacral strain, he is 
shown to have complained of apparently trauma-related low 
back pain in September 1963 and November 1964.  More 
recently, when he was seen for VA outpatient treatment in 
November 1998, he ostensibly purported to date the onset of 
his low back pain (asserting a "30 year[]" history of the 
same) to his period of service.  However, the latter 
allegation, except in a new and material context, when 
unaccompanied by temporal related clinical evidence, as in 
the present circumstances, is insufficient to establish such 
continuity of symptomatology as might permit a grant of 
related service connection in accordance with the pertinent 
provisions of 38 C.F.R. § 3.303 (1999).  See Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  Further, while the Board has 
not ignored that Dr. Algee indicates that he treated the 
veteran 'for chronic lower back pain....from 1965-1985', he 
neither attributed the same to the veteran's period of 
service nor did he indicate at what point in such duration 
pain of clinically chronic derivation was initially assessed 
and, in any event, there are no clinical records 
documenting treatment (from Dr. Algee or any other health 
care provider) in the initial post service years as may (if 
extant) permit an inference, in accordance with 38 C.F.R. 
§ 3.303(b), of pertinent disablement of service origin. 

With respect to the low back arthritis which was assessed 
(possibly without benefit of pertinent X-ray examination) in 
conjunction with outpatient treatment rendered the veteran by 
VA in November 1998, the Board would merely observe that such 
pathology is first shown many years after the veteran's 
separation from service.  The latter consideration, in turn, 
defeats any notion of according the veteran service 
connection for such pathology on a presumptive basis.  See 
38 U.S.C.A. §§ 1110, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Moreover, there is no evidence of record 
otherwise relating the veteran's low back arthritis to his 
period of service.  In the absence of the same, inferred 
service connection in accordance with the provisions of 
38 C.F.R. § 3.303(d) (1999) is not in order.  Indeed, the 
latter consideration relative to the veteran's low back 
arthritis also obtains with reference to his (presumably) 
lumbar disc disease, which is not a condition subject to 
presumptive service connection in any event and was, finally, 
apparently initially assessed in the late 1990's by Dr. 
Champaloux.  In view of the reasoning advanced above, then, 
bearing on each of the veteran's presently assessed low back 
disorders, the Board is constrained to conclude that a 
plausible claim for service connection for a low back 
disorder is not presented as there is no competent evidence 
relating any such disorder to service.  Accordingly, such 
claim is not well-grounded.  38 U.S.C.A. § 5107(a).

In making the foregoing determination, the Board has not 
disregarded the above-addressed lay statements submitted on 
the veteran's behalf which, as noted above, are, 
collectively, to the effect that the veteran had no back 
problems prior to service but that, beginning apparently 
coincident with his return home from service, he had 
complained of experiencing back problems.  While the Board 
has given due consideration to the lay statements, it would 
respectfully point out that assertions by lay individuals, 
insofar as creating an inference of medical causation, cannot 
constitute evidence to render the related claim well 
grounded.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  As to the above-cited statement 
from the veteran's sister, wherein she indicates that she had 
visited the veteran while he was hospitalized in service in 
October 1963 after he had phoned her and related that he had 
been hospitalized "because he had fallen in the mess hall", 
while the Board has no reason to challenge her recollection 
in such regard, it would merely observe that even if the 
veteran had in fact so fallen, such consideration, in view of 
the reasoning advanced hereinabove, would provide no basis to 
alter the disposition (bearing on the veteran's claim for 
service connection for a low back disorder) set forth by the 
Board above.  Finally, while the Board is cognizant, based on 
testimony advanced by him at a number of personal hearings 
held in conjunction with this aspect of the appeal, that the 
veteran feels strongly that he presently has chronic low back 
disablement of service origin, the Board would most 
respectfully point out that, while it has not ignored his 
view in such regard, he is, as a lay person, not competent to 
opine as to matters which require medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In addition, although the Board has considered and disposed 
of the veteran's foregoing claim for service connection on a 
ground different from that of the RO, the veteran has not 
been prejudiced by the Board's decision.  This is because, in 
assuming that such claim was well-grounded, the RO accorded 
the veteran greater consideration than this claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether this claim is well-
grounded would be pointless and, in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  

Finally, as pertinent to the veteran's claim for service 
connection for a low back disorder, the Board is of the 
opinion that its discussion above bearing on such issue is 
sufficient to inform the veteran of the elements necessary to 
complete his application for a claim for service connection 
relative to such corresponding disability.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for a right kidney disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
the appeal for service connection for a low back disorder is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

